The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 28, 2021

                                 2021COA8

No. 19CA1636 Defend Colorado v. Governor Jared Polis —
Public Health and Environment — Air Quality Control
Commission — Clean Air Act — National Ambient Air Quality
Standards

     This appeal concerns a certification of the completeness and

accuracy of air quality data — specifically, ozone levels recorded in

the Denver Metropolitan/North Front Range area — that Colorado

must annually submit to the United States Environmental

Protection Agency (EPA). A division of the court of appeals

concludes that

      the Colorado Air Quality Control Commission (Commission)

        does not have the authority to require that the certification

        include supplemental information intended to show the

        influence of emissions from foreign countries and

        “exceptional” events such as forest fires on recorded ozone
        levels;

      the Commission is not required to hold a public hearing

        before either (1) the submission of the certification to the

        EPA or (2) the withdrawal of a request to the EPA for an

        extension of a deadline to attain the national ambient air

        quality standards; and

      the district court did not err in dismissing certain claims by

        Defend Colorado without first receiving and considering the

        entire certified administrative record.

     The division therefore affirms the district court’s judgment

dismissing Defend Colorado’s claims against the Commission and

Governor Jared Polis for lack of standing and failure to state a claim

on which relief can be granted.
COLORADO COURT OF APPEALS                                           2021COA8


Court of Appeals No. 19CA1636
City and County of Denver District Court No. 19CV31577
Honorable Brian R. Whitney, Judge


Defend Colorado, a Colorado nonprofit association,

Plaintiff-Appellant,

v.

Governor Jared Polis and The Colorado Air Quality Control Commission,

Defendants-Appellees.


                            JUDGMENT AFFIRMED

                                 Division III
                           Opinion by JUDGE YUN
                        Furman and Harris, JJ., concur

                         Announced January 28, 2021


Greenberg Traurig, LLP, Paul M. Seby, Matt Tieslau, Denver, Colorado, for
Plaintiff-Appellant

Philip J. Weiser, Attorney General, Leeann Morrill, First Assistant Attorney
General, Denver, Colorado, for Defendant-Appellee Governor Jared Polis

Philip J. Weiser, Attorney General, Thomas A. Roan, First Assistant Attorney
General, Robyn L. Wille, Senior Assistant Attorney General, Denver, Colorado,
for Defendant-Appellee The Colorado Air Quality Control Commission
¶1       This case concerns a certification of air quality data —

 specifically, ozone levels recorded in the Denver Metropolitan/North

 Front Range area — that Colorado must annually submit to the

 United States Environmental Protection Agency (EPA). The central

 question is whether the Colorado Air Quality Control Commission

 (Commission) has the authority to require that the certification

 include supplemental information intended to show the EPA that

 the recorded ozone levels would have been lower if not for emissions

 from foreign countries and “exceptional” events such as forest fires.

¶2       Based on our review of the statutory and regulatory scheme

 governing the certification, we conclude, as a matter of first

 impression, that the Commission does not have such authority. We

 therefore affirm the district court’s judgment dismissing Defend

 Colorado’s claims against the Commission and Governor Jared Polis

 for lack of standing and failure to state a claim on which relief can

 be granted.

                               I.   Background

¶3       We first briefly describe the parties and the statutory and

 regulatory background, then describe the procedural history of this

 case.


                                      1
                             A.    Parties

¶4    Defend Colorado is a nonprofit organization whose members

 include Colorado businesses and industry groups subject to

 regulation under the Clean Air Act, 42 U.S.C. §§ 7401-7671, and

 the Colorado Air Pollution Prevention and Control Act, §§ 25-7-101

 to -1309, C.R.S. 2020 (Colorado Air Act). Defend Colorado states

 that one of its primary purposes is “to advocate for policies and

 regulations that align with the statutory mandates of the Colorado

 Air Act and the Clean Air Act.”

¶5    The Governor is the head of the executive branch. Colo.

 Const. art. IV, § 2. As such, the Governor is vested with authority

 and control over the Colorado Department of Public Health and

 Environment (CDPHE) and its subdivision, the Air Pollution Control

 Division (Division). See §§ 24-1-119, 24-1-105(4), 25-1-102(1),

 25-1-106, C.R.S. 2020. The Division’s responsibilities include

 collecting data to determine the nature and quality of existing

 ambient air throughout the state, § 25-7-111(2)(b), C.R.S. 2020,

 and administering and enforcing the air quality control programs

 adopted by the Commission, § 25-7-111(1).




                                   2
¶6    The Commission is a governmental agency within the CDPHE.

 § 25-7-104, C.R.S. 2020. It consists of nine Colorado citizens, id.,

 and is tasked with promulgating rules and regulations under the

 Colorado Air Act, including, but not limited to, a comprehensive

 state implementation plan to ensure attainment and maintenance

 of the national ambient air quality standards and to prevent

 significant deterioration of air quality, § 25-7-105(1)(a)(I), C.R.S.

 2020. The Commission “exercise[s] its prescribed statutory powers,

 duties, and functions . . . independently of the head of the

 [CDPHE]” and, therefore, of the Governor. § 24-1-105(1); see also

 § 25-7-125, C.R.S. 2020.

           B.   The National Ambient Air Quality Standards

¶7    Under section 108 of the Clean Air Act, 42 U.S.C.

 § 7408(a)(1)(A), the EPA must identify and list air pollutants

 “emissions of which . . . cause or contribute to air pollution which

 may reasonably be anticipated to endanger public health or

 welfare.” Section 109, 42 U.S.C. § 7409, directs the EPA to propose

 and promulgate national ambient air quality standards (NAAQS) for

 pollutants, including ozone, listed under section 108. The air




                                     3
 quality standard relevant to this case is the 2008 ozone NAAQS.

 73 Fed. Reg. 16,436 (Mar. 27, 2008).

¶8    The EPA determines whether an area attains the ozone NAAQS

 based on the area’s “design value” — that is, the three-year average

 of the annual fourth-highest daily maximum eight-hour average

 ozone concentrations. 40 C.F.R. § 50.15(b) (2021). An area with a

 design value above the NAAQS is designated as being in

 “nonattainment” and given an “attainment date” by which it must

 attain the NAAQS. 42 U.S.C. §§ 7407(d), 7511(a)(1). Depending on

 how much the ozone levels in a nonattainment area exceed the

 NAAQS, the EPA classifies the area as being in marginal, moderate,

 serious, severe, or extreme nonattainment. 42 U.S.C. § 7511(a)(1).

 When an area fails to attain the NAAQS by its attainment date, the

 EPA may reclassify the area to the next higher classification of

 nonattainment. 42 U.S.C. § 7511(b)(2).

¶9    A state may avoid reclassification of a nonattainment area to a

 higher classification of nonattainment if it can demonstrate to the

 EPA that the area would have met the NAAQS “but for” the effect of

 emissions emanating from outside the United States. 42 U.S.C.

 § 7509a(b). Similarly, if the ozone levels in an area exceed the


                                   4
  NAAQS due to “exceptional” events such as forest fires, then the

  state may request mitigation for the exceedance in future

  determinations or designations. 40 C.F.R. § 50.14(c) (2021).

                    C.    The May Data Certification

¶ 10   Each year, a state must submit quarterly data of recorded

  levels of ozone at all monitoring stations to the EPA’s computerized

  system for the storing and reporting of information relating to

  ambient air quality data. 40 C.F.R. § 58.16 (2021).

¶ 11   Further, by May 1 of each year, a state monitoring agency,

  through its head official or his or her designee, must submit to the

  EPA an “annual air monitoring data certification letter” certifying

  “that the previous year of ambient concentration and quality

  assurance data are completely submitted to [the EPA’s

  computerized system] and that the ambient concentration data are

  accurate to the best of her or his knowledge, taking into

  consideration the quality assurance findings.” 40 C.F.R. § 58.15(a)

  (2021). We refer to this annual letter as the “May Data

  Certification.”




                                    5
                     D.     The Nonattainment Area

¶ 12   In 2016, the EPA classified the Denver Metropolitan/North

  Front Range area (Nonattainment Area) as being in moderate

  nonattainment for the 2008 ozone NAAQS and imposed an

  attainment date of July 20, 2018. 81 Fed. Reg. 26,697 (May 4,

  2016).

¶ 13   In June 2018, the CDPHE requested a one-year extension of

  the attainment date. In a proposed rule, the EPA proposed to

  approve the request. 83 Fed. Reg. 56,781 (Nov. 14, 2018).

  However, in March 2019, the Governor issued a letter to the EPA

  withdrawing the extension request. Thus, the Nonattainment

  Area’s attainment date remained July 20, 2018. 84 Fed. Reg.

  70,897 (Dec. 26, 2019).

¶ 14   In December 2019, based on ozone monitoring data showing

  that the design value for the Nonattainment Area exceeded the 2008

  ozone NAAQS for the period 2015 to 2017, the EPA published a

  final rule reclassifying the Nonattainment Area from moderate to

  serious nonattainment, effective January 27, 2020. 84 Fed. Reg.

  70,897 (Dec. 26, 2019).




                                    6
                         E.   Procedural History

¶ 15   In February 2019, Defend Colorado petitioned the Commission

  to hold one or more public hearings to “investigate and quantify

  the . . . effects of international emissions and exceptional events on

  ozone concentrations” in the Nonattainment Area in 2018 and

  “[i]ssue a Declaratory Order at the conclusion of such

  investigations . . . directing” the CDPHE to demonstrate to the EPA

  in the 2019 May Data Certification that, but for the effect of

  international emissions and exceptional events, the Nonattainment

  Area attained the 2008 ozone NAAQS in 2018. Because, at the time

  Defend Colorado filed its petition, the Governor had not yet

  withdrawn Colorado’s request that the EPA extend the attainment

  date to July 2019, Defend Colorado believed that the EPA would

  consider 2018 data in determining whether to reclassify the

  Nonattainment Area from moderate to serious nonattainment.

  Thus, Defend Colorado asserted that the failure to present the EPA

  with information regarding international emissions and emissions

  from exceptional events in 2018 would “result in EPA [reclassifying]

  the [Nonattainment] Area to ‘serious’ nonattainment, and the




                                    7
  imposition of extremely burdensome and costly requirements on

  Coloradans.”

¶ 16    The Commission declined to decide the petition. Citing section

  24-4-105(11), C.R.S. 2020, the Commission concluded that it had

  discretion to issue declaratory orders terminating controversies or

  removing uncertainties “as to the applicability to the petitioners of

  any statutory provision or of any rule or order of the agency.”

  Because Defend Colorado’s petition did not identify any controversy

  or uncertainty as to the applicability to Defend Colorado of any

  statute, rule, or order, the Commission held that Defend Colorado

  lacked standing to petition for a declaratory order. Defend Colorado

  submitted an emergency motion for reconsideration or clarification

  of the Commission’s order. In its order denying Defend Colorado’s

  motion to reconsider, the Commission clarified that, “[b]ecause

  Defend Colorado does not have standing to request a declaratory

  order, holding a hearing to determine whether to issue such an

  order is illogical.”

¶ 17    Defend Colorado brought a complaint in the district court for

  declaratory and injunctive relief and judicial review under the

  Colorado Administrative Procedure Act, §§ 24-4-101 to -204, C.R.S.


                                     8
2020 (Colorado APA), against the Commission and the Governor. In

its complaint, Defend Colorado asserted four claims for relief:

         In its first claim for relief against the Commission,

          Defend Colorado asserted that the Commission was

          required to hold a hearing “on the contents and basis” of

          the 2019 May Data Certification and that, if the 2019

          May Data Certification was submitted to the EPA without

          the Commission first holding a hearing, then it was

          invalid and must be set aside.

         In its second claim for relief against the Commission,

          Defend Colorado asserted that any May Data

          Certification that did not include a demonstration of the

          effects of international emissions and exceptional events

          could not be characterized as accurate and must be

          deemed invalid and set aside.

         In its third claim for relief, against both the Commission

          and the Governor, Defend Colorado asserted that, while

          the Commission was considering Defend Colorado’s

          petition, the Governor improperly attempted to influence

          the Commission; that the Commission “acquiesce[d]” to

                                  9
             the Governor’s influence; and that, therefore, both the

             Governor and the Commission violated the separation of

             powers required by Article III of the Colorado

             Constitution.

           In its fourth claim for relief, against the Governor alone,

             Defend Colorado asserted that the Governor’s letter to

             the EPA withdrawing Colorado’s request for an extension

             of the Nonattainment Area’s attainment date “was a

             usurpation of the Commission’s statutory duty and

             authority” and therefore invalid.

¶ 18   The Commission moved to dismiss the first, second, and third

  claims, and the Governor moved to dismiss the third and fourth

  claims. After reviewing the pleadings, the district court concluded

  the following:

           Under 40 C.F.R. § 58.15, the May Data Certification is

             only a statement from the state monitoring agency that

             the previous year’s data is accurate and precise and a

             summary report of the data. The May Data Certification

             is not the vehicle for submitting a demonstration

             regarding international emissions or exceptional events.

                                    10
 The Commission does not “have any statutory or

  regulatory involvement in the creation, transmission,

  ratification, or manipulation of the [May Data

  Certification] at all.” Rather, the May Data Certification

  is “a ministerial function of [the] CDPHE.”

 Because the petition asked the Commission to do

  something it could not do — that is, to exercise “oversight

  authority concerning” the May Data Certification —

  Defend Colorado suffered no injury to a legally protected

  right.

 It was legally impossible for the Governor to improperly

  influence the Commission in its decision to deny Defend

  Colorado’s petition. Further, the complaint contained no

  factual allegations suggesting that the Governor

  influenced the Commission in its decision.

 As a ministerial duty of the CDPHE, the May Data

  Certification “is in the province of the Governor’s

  executive function.” Thus, the Governor’s actions did not

  violate the separation of powers because “the actions

  were direct powers granted to the Governor.”

                         11
           Accordingly, Defend Colorado did not have standing to

             assert its first and second claims, and its third and

             fourth claims failed to state a claim on which relief could

             be granted.

¶ 19   Defend Colorado now appeals.

                                  II.   Analysis

¶ 20   Defend Colorado contends that the district court erred by

  (1) dismissing its first and second claims under C.R.C.P. 12(b)(1) for

  lack of standing; (2) dismissing its third and fourth claims under

  C.R.C.P. 12(b)(5) for failure to state a claim on which relief can be

  granted; and (3) dismissing its claims without first having received

  and considered the entire certified administrative record. We

  disagree with each of these contentions.

                      A.        First and Second Claims

¶ 21   We begin with our analysis of whether the district court erred

  by dismissing Defend Colorado’s first and second claims against the

  Commission for lack of standing.

                           1.     Standard of Review

¶ 22   We review the issue of standing de novo. Ainscough v. Owens,

  90 P.3d 851, 855 (Colo. 2004).


                                        12
                              2.    Standing

¶ 23   To establish standing, a plaintiff must satisfy two criteria:

  first, the plaintiff must have suffered an injury-in-fact, and second,

  the injury must have been to a legally protected interest. Id. Under

  the first prong, the injury may be tangible, such as physical damage

  or economic harm, or it may be intangible, such as the deprivation

  of a legally created right. Id. at 856. The second prong of the

  standing test “requires that the plaintiff have a legal interest

  protecting against the alleged injury. This is a question of whether

  the plaintiff has a claim for relief under the constitution, the

  common law, a statute, or a rule or regulation.” Id. (citation

  omitted).

¶ 24   The district court concluded that Defend Colorado has no

  legally protected interest in the Commission’s holding a public

  hearing on the 2019 May Data Certification because the

  Commission has no “statutory or regulatory involvement in the

  creation, transmission, ratification, or manipulation of the [May

  Data Certification] at all.” Rather, the court found, the May Data

  Certification is a ministerial function of the CDPHE, regarding

  which the Commission has no oversight authority. Even if the


                                     13
  Commission held a hearing, the court reasoned, it could not grant

  the relief Defend Colorado sought — issuing a declaratory order to

  the CDPHE dictating the contents of the May Data Certification —

  and thus Defend Colorado had no legally protected interest in the

  hearing. “Because the petition was requesting the Commission to

  do something it could not even if granted,” the court concluded,

  “Defend Colorado cannot now claim it has lost a right by having the

  Commission deny that same petition without [a] hearing.”

                            3.    Discussion

¶ 25   Defend Colorado asserts that it has standing because (1) the

  2019 May Data Certification was “incomplete and inaccurate”

  without information regarding emissions from international sources

  and exceptional events; (2) the Commission has oversight authority

  over all of Colorado’s obligations under the Colorado Air Act; and

  (3) the Commission was required to hold a public hearing before the

  May Data Certification was submitted to the EPA. We address each

  of these contentions in turn.

                 i.   The 2019 May Data Certification

¶ 26   Defend Colorado argues that, without a demonstration of the

  effect of emissions from international sources and exceptional


                                   14
events, the 2018 data certified by the 2019 May Data Certification

was “incomplete and inaccurate.” However, the May Data

Certification is simply a certification that Colorado is accurately

reporting the ozone values recorded at the monitors, after the

monitored data undergoes quality assurance. 40 C.F.R. § 58.15

states as follows:

           (a) The state, or where appropriate local,
           agency shall submit to the EPA Regional
           Administrator an annual air monitoring data
           certification letter to certify data collected . . .
           from January 1 to December 31 of the
           previous year. The head official in each
           monitoring agency, or his or her designee,
           shall certify that the previous year of ambient
           concentration and quality assurance data are
           completely submitted to [the EPA’s
           computerized system] and that the ambient
           concentration data are accurate to the best of
           her or his knowledge, taking into consideration
           the quality assurance findings. The annual
           data certification letter is due by May 1 of each
           year.

           (b) Along with each certification letter, the
           state shall submit to the Regional
           Administrator an annual summary report of all
           the ambient air quality data collected . . . .
           The annual report(s) shall be submitted for
           data collected from January 1 to December 31
           of the previous year. The annual summary
           serves as the record of the specific data that is
           the object of the certification letter.



                                   15
             (c) Along with each certification letter, the state
             shall submit to the Regional Administrator a
             summary of the precision and accuracy data
             for all ambient air quality data collected . . . .
             The summary of precision and accuracy shall
             be submitted for data collected from January 1
             to December 31 of the previous year.

  The regulation does not, by its plain language, require the May Data

  Certification to address or consider the originating sources of the

  ozone measured at the monitors.

¶ 27   Moreover, the May Data Certification is not the proper

  mechanism for requesting exclusion of ozone monitoring data

  influenced by exceptional events or submitting a demonstration

  that a nonattainment area would have attained the NAAQS but for

  emissions from international sources. A state requesting that the

  EPA exclude air quality monitoring data influenced by exceptional

  events from use in determinations of exceedances or violations of

  the NAAQS must notify the EPA of its intent to request data

  exclusion by creating an initial event description, flagging the

  associated data in the EPA’s computerized database, and engaging

  in the “Initial Notification of Potential Exceptional Event” process as

  outlined in 40 C.F.R. § 50.14(c)(2). See 42 U.S.C. § 7619(b);

  40 C.F.R. § 50.14(c). For data that may affect an anticipated


                                     16
  regulatory determination, the EPA must respond to a state’s Initial

  Notification of Potential Exceptional Event with a due date for

  submitting a demonstration to justify the exclusion of data.

  40 C.F.R. § 50.14(c)(2)(i)(B), (c)(3)(i). Thus, the process for

  requesting the exclusion of data influenced by exceptional events is

  governed by a separate federal regulation and proceeds separately

  from the May Data Certification.

¶ 28   Similarly, under section 179B of the Clean Air Act, 42 U.S.C.

  § 7509a, titled “International border areas,” a state can avoid

  reclassification of a nonattainment area to the next higher

  classification of nonattainment if it can demonstrate to the EPA that

  the area would have attained the ozone NAAQS by the applicable

  attainment date “but for” the effect of emissions emanating from

  outside the United States. 42 U.S.C. § 7509a(b).1 In December

  2020, in order to “help air agencies better understand how to satisfy




  1The EPA’s longstanding view is that 42 U.S.C. § 7509a(b) contains
  an erroneous reference to 42 U.S.C. § 7511(a)(2) and that Congress
  actually intended to refer to section 42 U.S.C. § 7511(b)(2). See
  State Implementation Plans; General Preamble for the
  Implementation of Title I of the Clean Air Act Amendments of 1990,
  57 Fed. Reg. 13,498, 13,569 n.41 (Apr. 16, 1992).


                                     17
the requirements of [Clean Air Act] section 179B,” the EPA finalized

a guidance document on the preparation of demonstrations for

nonattainment areas affected by international emissions. See Air

Quality Pol’y Div., U.S. Env’t Prot. Agency, Guidance on the

Preparation of Clean Air Act Section 179B Demonstrations for

Nonattainment Areas Affected by International Transport of

Emissions 1 (Dec. 2020), https//perma.cc/8FJY-Q776 (179B

Guidance). The 179B Guidance states that, notwithstanding the

title “International border areas,” the EPA will accept

demonstrations of the effects of international emissions on

nonattainment areas that are not adjacent to an international

border. 179B Guidance at 5.2 The 179B Guidance details the

process for preparing and submitting such demonstrations and

states that, “to ensure the integrity of air quality data used in

demonstrations, EPA recommends that [an] air agency submit a

final retrospective demonstration [of the effects of international

emissions] only after all air quality data used to calculate the


2 At the time the 179B Guidance was finalized, the EPA had never
acted on such a demonstration for any nonattainment area not
located on the border between the United States and Mexico. 179B
Guidance at 5 n.12.

                                  18
  attainment year design value are certified.” 179B Guidance at 16

  (emphasis added). Thus, the process for submitting a

  demonstration of the effects of international emissions also

  proceeds separately from the May Data Certification.

                        ii.   Statutory Authority

¶ 29   Defend Colorado argues that the Colorado Air Act designates

  the Commission as the sole state agency responsible for all of

  Colorado’s obligations under the Clean Air Act, including the May

  Data Certification. Defend Colorado bases its argument on section

  25-7-124(1), C.R.S. 2020, of the Colorado Air Act, which provides

  that “[t]he [C]ommission shall serve as the state agency for all

  purposes of the federal [Clean Air Act].” Defend Colorado argues

  that “[t]he term all purposes is clear, and does not provide room for

  interpretation.” Thus, in Defend Colorado’s view, “the Commission,

  not CDPHE . . . is the sole state actor that must be submitting

  Colorado’s annual [May Data Certifications] to EPA.”

¶ 30   However, Defend Colorado’s reliance on the phrase “for all

  purposes” in section 25-7-124(1) overlooks more specific grants of

  authority in other parts of the Colorado Air Act and federal

  regulations.


                                    19
¶ 31   First, 40 C.F.R. § 58.15, which sets out the requirements for

  the May Data Certification, provides that “[t]he head official in each

  monitoring agency, or his or her designee,” shall submit the May

  Data Certification. 40 C.F.R. § 58.1 (2021) defines “[m]onitoring

  agency” as “a state, local or tribal agency responsible for meeting

  the requirements of this part,” where “this part” refers to 40 C.F.R.,

  Part 58, entitled Ambient Air Quality Surveillance. Under section

  25-7-111(2) of the Colorado Air Act, the Division is the state agency

  responsible for collecting and evaluating air quality monitoring

  data. See § 25-7-111(2)(b) (giving the Division the power to “[c]ollect

  data, by means of field studies and air monitoring conducted by the

  [D]ivision or by individual stationary sources or individual indirect

  air pollution sources, and determine the nature and quality of

  existing ambient air throughout the state”). Thus, the Colorado Air

  Act allocates responsibility to the Division to handle air quality

  monitoring and to submit the May Data Certification.

¶ 32   Second, though Defend Colorado asserts that the term “all

  purposes” does not leave room for interpretation, it does not explain

  how section 25-7-124(1) should be read together with other specific

  statutory delegations of authority to the Division. For example, the


                                    20
  Colorado Air Act provides that the Division shall administer and

  enforce the air quality control programs adopted by the

  Commission, § 25-7-111(1); administer permit programs under the

  Clean Air Act, § 25-7-114.5, C.R.S. 2020; and enforce compliance

  with the requirements of the state implementation plan,

  § 25-7-115(1)(a), C.R.S. 2020. In construing a statute, we endeavor

  to effectuate the purpose of the legislative scheme and to read that

  scheme as a whole, giving “consistent, harmonious, and sensible

  effect to all of its parts.” Thompson v. People, 2020 CO 72, ¶ 22. In

  doing so, we interpret a specific provision as an exception to a

  general provision, “carving out a special niche from the general

  rules to accommodate a specific circumstance.” Martin v. People,

  27 P.3d 846, 852 (Colo. 2001). Thus, we conclude that the specific

  provision making the Division responsible for handling air quality

  monitoring — and, by extension, for submitting the May Data

  Certification — is an exception to the general provision stating that

  the Commission serves as the state agency “for all purposes” of the

  Clean Air Act. See § 25-7-111(2)(b); 40 C.F.R. §§ 58.1, 58.15.

¶ 33   Accordingly, we, like the district court, reject Defend

  Colorado’s contention that the Commission has a statutory duty to


                                    21
  oversee Colorado’s May Data Certifications to the EPA. Therefore,

  because the Commission could not grant the relief sought in Defend

  Colorado’s petition, we conclude that Defend Colorado suffered no

  injury to a legally protected interest and thus does not have

  standing to assert its first two claims.

                               iii.   Hearing

¶ 34   Defend Colorado further argues that the Commission was

  required to hold a public hearing before the May Data Certification

  was submitted to the EPA. Defend Colorado bases this argument

  on two provisions of the Colorado Air Act.

¶ 35   First, Defend Colorado argues that the Commission was

  required to hold a public hearing because section 25-7-110(1),

  C.R.S. 2020, provides that the Commission shall conduct a public

  hearing as provided in section 24-4-103, C.R.S. 2020, “[p]rior to

  adopting, promulgating, amending, or modifying any ambient air

  quality standard . . . or any emission control regulation . . . or any

  other regulatory plans or programs.” But the May Data

  Certification is not (1) an ambient air quality standard; (2) an

  emission control regulation; or (3) a regulatory plan or program.

  Rather, it is a certification that the previous year’s ambient


                                      22
  concentration and quality assurance data were completely and

  accurately submitted to the EPA. 40 C.F.R. § 58.15. Further, the

  hearing provided for in section 24-4-103 is a rulemaking hearing,

  and the May Data Certification does not involve rulemaking.

¶ 36   Second, Defend Colorado argues that the Commission was

  required to hold a public hearing because section 25-7-124(3)

  provides that no agreement between the CDPHE and the EPA

  “involving, authorizing, or requiring compliance in this state with

  any ambient air quality standard or emission control regulation”

  will be effective “unless or until the [C]ommission has held a

  hearing with respect to such standard or regulation and has

  adopted the same in compliance with section 25-7-110,” C.R.S.

  2020. The district court concluded, and we agree, that attempting

  to characterize the May Data Certification as an agreement with the

  EPA is incorrect because an agreement requires input from both

  parties. See Black’s Law Dictionary (11th ed. 2019) (defining

  “agreement” as “[a] mutual understanding between two or more

  persons about their relative rights and duties regarding past or

  future performances; a manifestation of mutual assent by two or

  more persons”). In contrast, the May Data Certification is, in the


                                    23
  district court’s words, “a one-directional assertion by Colorado

  verifying [its] data.” Further, section 25-7-124(3) does not require

  that the Commission approve the “agreement” itself but rather

  requires a rulemaking hearing at which the Commission would

  adopt the standard or regulation with which the agreement requires

  compliance. Thus, it is inapplicable here.

¶ 37   For the foregoing reasons, we conclude that, with respect to its

  first two claims, Defend Colorado suffered no injury to a legally

  protected interest and the district court did not err by dismissing

  these claims under C.R.C.P. 12(b)(1).

                     B.        Third and Fourth Claims

¶ 38   We next turn to Defend Colorado’s contention that the district

  court erred by dismissing its third claim against the Governor and

  the Commission and its fourth claim against the Governor for

  failure to state a claim on which relief can be granted.

                          1.     Standard of Review

¶ 39   We review a district court’s ruling on a motion to dismiss

  under C.R.C.P. 12(b)(5) de novo. Moss v. Bd. of Cnty. Comm’rs,

  2015 COA 35, ¶ 13. We must accept all allegations of material fact

  as true and view the allegations in the complaint in the light most


                                       24
  favorable to the plaintiff. Id. However, we are not required to

  accept as true legal conclusions that are couched as factual

  allegations. Denver Post Corp. v. Ritter, 255 P.3d 1083, 1088 (Colo.

  2011). A complaint may be dismissed if the substantive law does

  not support the claims asserted. W. Innovations, Inc. v. Sonitrol

  Corp., 187 P.3d 1155, 1158 (Colo. App. 2008).

                             2.   Discussion

¶ 40   In its third claim for relief, Defend Colorado asserts that the

  Governor improperly influenced the Commission in its decision to

  deny Defend Colorado’s petition and that the Commission

  acquiesced to the Governor’s influence. We conclude that the

  district court properly dismissed Defend Colorado’s third claim

  against the Governor and the Commission for two reasons.

¶ 41   First, because, as discussed above, we conclude that the

  Commission has no oversight role regarding the May Data

  Certification, we agree with the district court that no action taken

  by the Governor concerning the May Data Certification could

  influence “a body that has no participation in its origin, content, or

  issuance.” Thus, as a matter of law, no claim can lie against the

  Governor for interfering with the Commission or against the


                                    25
  Commission for acquiescing to the Governor’s interference under

  these circumstances when the Commission has no role in the May

  Data Certification.

¶ 42   Second, Defend Colorado’s complaint suffers from a dearth of

  factual allegations about how the Governor improperly influenced

  the Commission’s actions or decisions, and the conclusory

  allegations it does contain are insufficient to rise above a purely

  speculative level. See Warne v. Hall, 2016 CO 50, ¶ 24 (adopting

  the plausibility standard articulated by the United States Supreme

  Court in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

  Ashcroft v. Iqbal, 556 U.S. 662 (2009), under which a complaint

  must contain factual allegations sufficient to raise a right to relief

  above the speculative level). Defend Colorado contends that the

  Governor “improperly and unilaterally attempted to influence the

  Commission’s statutory duties to administer the Colorado Air Act”

  and that the Commission “acquiesce[d]” to the Governor’s “improper

  influence over what should have been an impartial decision” on

  Defend Colorado’s petition, but none of its factual allegations

  explain how the Governor improperly influenced the Commission.

  Rather, Defend Colorado points to media reports of the Governor’s


                                     26
  public statements. The district court concluded, and we agree, that

  “[n]othing in the complaint suggests that the Governor influenced or

  didn’t influence” the Commission in its decision not to hold the

  hearing and issue the declaratory order requested by Defend

  Colorado, “just that the Governor’s actions happened

  contemporaneously. This is not enough to state a claim for either

  undue influence or a violation of the separation of powers.”

¶ 43   In its fourth claim for relief, Defend Colorado asserts that the

  Governor usurped the Commission’s authority by withdrawing

  Colorado’s request for an extension of the Nonattainment Area’s

  attainment date without the Commission’s holding a hearing. In

  support of its argument, Defend Colorado again relies on section

  25-7-124(3), which provides that no agreement between the CDPHE

  and the EPA “involving, authorizing, or requiring compliance in this

  state with any ambient air quality standard or emission control

  regulation” will be effective “unless or until the [C]ommission has

  held a hearing with respect to such standard or regulation and has

  adopted the same in compliance with section 25-7-110.” Defend

  Colorado argues that the withdrawal of the extension request was




                                    27
  an agreement with the EPA and that the Commission was therefore

  required to hold a hearing before the withdrawal was made.

¶ 44   However, even assuming that the withdrawal of the extension

  request was an agreement with the EPA, it did not involve,

  authorize, or require compliance with any ambient air quality

  standard or emission control regulation. The Governor’s letter

  merely stated that its intention was to notify the EPA of Colorado’s

  request to withdraw its request to extend the Nonattainment Area’s

  attainment date. There is simply no “standard or regulation” in the

  letter for the Commission to “adopt[] . . . in compliance with section

  25-7-110.” Thus, we conclude that no hearing was required under

  section 25-7-124(3).

¶ 45   For the foregoing reasons, we conclude that the district court

  did not err in dismissing Defend Colorado’s third and fourth claims

  for relief because the substantive law does not support those

  claims. See W. Innovations, 187 P.3d at 1158.

                         C.   Administrative Record

¶ 46   We next address Defend Colorado’s final contention that the

  district court erred by dismissing its first, second, and third claims




                                    28
  without first receiving and considering the entire certified

  administrative record.

                         1.   Standard of Review

¶ 47     We review the interpretation of statutes and the construction

  of rules of procedure de novo. McIntire v. Trammell Crow, Inc.,

  172 P.3d 977, 979 (Colo. App. 2007); People v. Davis, 2012 COA 14,

  ¶ 6.

                                 2.    Law

¶ 48     The Colorado APA provides that, in reviewing agency action, a

  court “shall review the whole record or portions of the record cited

  by any party.” § 24-4-106(7)(c), C.R.S. 2020. It is the plaintiff’s

  responsibility to “designate the relevant parts of [the] record and

  advance the cost therefor.” § 24-4-106(6).

¶ 49     C.R.C.P. 57, which governs declaratory judgments, provides

  that “[w]hen a proceeding under this Rule involves the

  determination of an issue of fact, such issues may be tried and

  determined in the same manner as issues of facts are tried and

  determined in other actions in the court in which the proceeding is

  pending.” C.R.C.P. 57(i).




                                      29
¶ 50   C.R.C.P. 106(a)(4)(I) provides that, in any civil matter, when

  any governmental body or officer or any lower judicial body

  exercising judicial or quasi-judicial functions has exceeded its

  jurisdiction or abused its discretion, “[r]eview shall be limited to a

  determination of whether the body or officer has exceeded its

  jurisdiction or abused its discretion, based on the evidence in the

  record before the defendant body or officer.” The date for filing the

  record “shall be after the date upon which an answer to the

  complaint must be filed.” C.R.C.P. 106(a)(4)(III).

                              a.    Standing

¶ 51   Defend Colorado argues that whether its claims were brought

  under section 24-4-106 or C.R.C.P. 57, the district court could not

  rule on the question of standing without the full administrative

  record. We disagree.

¶ 52   Standing is a threshold jurisdictional question that must be

  determined before a case may be decided on the merits. Ainscough,

  90 P.3d at 855. To establish standing, a plaintiff must demonstrate

  (1) that it has suffered an injury-in-fact; and (2) that the injury was

  to a legally protected interest. Id. Neither element, however,

  requires a court to review the full administrative record. Instead, as


                                     30
  discussed above, Defend Colorado’s standing turns on the

  interpretation of various statutes and regulations. Accordingly, the

  administrative record was unnecessary to resolve whether Defend

  Colorado has standing.

¶ 53   Furthermore, Defend Colorado’s reliance on Massachusetts

  Department of Public Welfare v. Secretary of Agriculture, 984 F.2d

  514 (1st Cir. 1993), and Colorado Ground Water Commission v.

  Eagle Peak Farms, Ltd., 919 P.2d 212 (Colo. 1996), is misplaced.

  First, Massachusetts Department of Public Welfare was an appeal

  from an order granting summary judgment, and in that case, the

  court held that “the real question is . . . whether the administrative

  record . . . reflects a sufficient dispute concerning the factual

  predicate on which [the agency] relied . . . to support a finding that

  the agency acted arbitrarily or capriciously.” 984 F.2d at 525. In

  contrast, the district court’s ruling on standing in this case did not

  turn on a matter of disputed fact, but a question of law. Second,

  Colorado Ground Water Commission held that agency rulemaking is

  reviewed for reasonableness in light of the administrative record.

  919 P.2d at 217. Again, in contrast, this case does not concern

  agency rulemaking. Thus, Defend Colorado provided no authority


                                     31
  requiring a court to review the entire administrative record before

  deciding a threshold standing issue.

¶ 54   We therefore conclude that the district court did not err by

  dismissing Defend Colorado’s first and second claims without

  considering the entire certified administrative record.

                      b.    Failure to State a Claim

¶ 55   Defend Colorado concedes that the district court did not need

  the administrative record to resolve its fourth claim — challenging

  the withdrawal of the request for the attainment date extension.

¶ 56   As to its third claim — the Governor’s alleged interference in

  the Commission’s consideration of its petition — Defend Colorado

  asks us to follow Atieh v. Riordan, 727 F.3d 73 (1st Cir. 2013),

  which held that “[t]he relevant inquiry [in judicial review of final

  agency decisions under the Federal Administrative Procedure Act]

  is . . . not whether the facts set forth in a complaint state a

  plausible claim but, rather, whether the administrative record

  sufficiently supports the agency’s decision.” Id. at 76. However, the

  Atieh court expressly limited its own holding and acknowledged that

  a motion to dismiss for failure to state a claim can be appropriate

  “where the agency claims that the underlying premise of the


                                     32
  complaint is legally flawed (rather than factually unsupported).” Id.

  at 76 n.4. Further, in this case, the district court dismissed Defend

  Colorado’s third claim under C.R.C.P. 12(b)(5) after noting that the

  claim was brought under C.R.C.P. 57 or C.R.C.P. 106, not the

  Colorado APA. Thus, Atieh has no persuasive value when reviewing

  the district court’s dismissal of the third claim because it did not

  involve the Colorado APA.

¶ 57   Defend Colorado also argues that the district court was

  required to consider the full administrative record under

  C.R.C.P. 57 because its third claim depended on facts “inextricabl[y]

  intertwined into the administrative record for the Commission’s

  consideration” of its petition. However, as discussed above, Defend

  Colorado’s third claim contained no more than speculative and

  conclusory allegations, and the question of the sufficiency of the

  claim was one of law, not one of fact. See Warne, ¶ 19

  (acknowledging that the plausibility standard may result in

  “weeding out groundless complaints at the pleading stage”).

¶ 58   Finally, the plain language of C.R.C.P. 106(a)(4)(III) requires

  certification of the record only “after the date upon which an answer

  to the complaint must be filed.” Here, no answer date was


                                    33
  established below because the Commission and the Governor filed

  C.R.C.P. 12(b) motions to dismiss. See C.R.C.P. 106(a)(4)(II) (“An

  answer or other responsive pleading shall then be filed in

  accordance with the Colorado Rules of Civil Procedure.”).

¶ 59   Accordingly, we conclude that the district court did not err by

  dismissing Defend Colorado’s third claim without the entire certified

  administrative record.

                            III.   Conclusion

¶ 60   The judgment is affirmed.

       JUDGE FURMAN and JUDGE HARRIS concur.




                                    34